Citation Nr: 1425423	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for PTSD.

In July 2012, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

In the August 2008 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for PTSD.  Upon remand of the case in July 2012, the Board recharacterized the issue more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD," as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In his June 2007 VA treatment records, the Veteran indicated that he was not currently working and was "on disability secondary to PTSD."  Thus it appears that the Veteran may be in receipt of Social Security disability benefits for his claimed PTSD.  As the issue on appeal is PTSD, the Board finds it likely that any PTSD treatment reviewed by SSA in determining its grant of benefits will likely be relevant to the issue on appeal herein.  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  The August 2012 VA examiner who completed the Veteran's psychiatric examination should therefore also provide an addendum opinion based on any SSA records that may be subsequently associated with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the above development, if additional records are obtained, send the records to the same VA examiner who completed the Veteran's August 2012 VA psychiatric examination and ask her to issue an addendum, stating whether she would change, modify, or amend her opinion based on this additional information.  

If that examiner was not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate nexus opinion.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include PTSD, which was incurred in or is otherwise related to his military service.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

